Citation Nr: 1232661	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for pes planus and assigned a 10 percent rating effective October 14, 2004.  In an April 2010 rating decision, the RO assigned a higher 50 percent rating effective November 13, 2006, for the Veteran's service-connected pes planus.  

In September 2010, the Board denied the Veteran's increased rating claim for service-connected pes planus.  The Board also determined that a claim of entitlement to a TDIU was inferred from a review of the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's TDIU claim was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

As is explained below in greater detail, the Board finds that the criteria have been met for referral of the Veteran's TDIU claim to the Director, Compensation and Pension Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b) (2011).  The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection is in effect for pes planus, rated as 10 percent disabling prior to November 13, 2006, and as 50 percent disabling thereafter.  

2.  Evidence of the Veteran's potential unemployability due to his service-connected pes planus is of record.

3.  Because the Veteran currently does not meet the schedular criteria for a TDIU, the matter should be referred to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  


CONCLUSION OF LAW

The criteria for referral of a claim of entitlement to a TDIU on an extraschedular basis to the Director, Compensation and Pension Service, have been met.  38 C.F.R. § 4.16(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, by referring this issue for extraschedular consideration, the Board is granting in full this aspect of the Veteran's TDIU claim.  The Board also is deferring adjudication of the Veteran's TDIU claim on a schedular basis.  Accordingly, any potential error with respect to either the duty to notify or the duty to assist that occurred in this case was harmless.  The Board also will not discuss these duties further.

Analysis

The Veteran is seeking a total disability rating for compensation based on individual unemployability (TDIU).  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for pes planus, with an assigned disability evaluation of 50 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to a TDIU on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

The Veteran was afforded a VA examination to determine whether his service-connected pes planus rendered him unemployable in November 2010.  Following separation from active duty, the Veteran worked as a field clerk in the mining industry from 1975 to 1976.  He then worked at a coal mine as a shuttle car operator from 1977 to 1992.  After a shoulder injury, he worked as a custodian from October 1975 to June 1997.  He subsequently worked as a maintenance worker at a local hospital until 2000.  The Veteran was forced to quit after reinjuring his left shoulder while lifting, but the Veteran reported that he started having problems with his feet at this time as well.  It was noted that the Veteran was unable to stand for more than a few minutes and unable to walk for more than a few yards.  The examiner diagnosed the Veteran with bilateral pes planus that was symptomatic and right foot osteoarthrosis status post prior calcaneal osteotomy with fixation screws.  

The examiner opined that the Veteran's service-connected foot condition prevented or severely impaired physical employment.  The Veteran is unable to stand for more than a few minutes and is unable to walk more than a few yards at a time.  He also required the use of a cane for ambulation.  Because of all of this, he would be unable to be employed in a light, medium or heavy classification of work due to the requirement of considerable ambulation and lifting and carrying required by these types of jobs.  However, the examiner opined that the Veteran's foot condition did not significantly impair sedentary employment, and he was capable of being employed in a sedentary occupation that did not require him being on his feet.  However, it is not clear from the Veteran's employment history whether he in fact has the necessary training or experience to work in sedentary employment.  

When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  Based on the evidence discussed above, the Board finds that it is clear that such referral is warranted in this case.  

At this point, the Board will not make a decision regarding the appellant's claim for TDIU under 38 C.F.R. § 4.16(b), as this is impermissible based upon the governing regulations and case law.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  To this extent only, the claim is granted.  


ORDER

Referral of a claim of entitlement to a total disability rating based on individual unemployability (TDIU) to the Director, Compensation and Pension Service, for extraschedular consideration is warranted.  



REMAND

As discussed above, further evidentiary development is necessary before appellate review may proceed on the Veteran's claim of entitlement to a TDIU, including on an extraschedular basis.  Specifically, this matter is referred to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service, for extraschedular consideration.  The RO/AMC is advised to follow the procedures outlined in 38 C.F.R. § 4.16(b) governing referral of TDIU claims to the Director, Compensation and Pension Service.  A copy of the referral, and any reply, to include the Director's decision, should be included in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's TDIU claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


